DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 8/15/2019. Claims 1-9 are currently pending. Claims 1-9 have been amended in a preliminary amendment.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The current abstract is more than 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the word 
The following title is suggested: “Method and Apparatus for Wrapping Hygroscopic Food Products.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the limitations “second sealing means” and “third sealing means” of claims 7 and 9 are interpreted as invoking 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “suction means” in claim 5.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 2, the limitation “the step of creating a vacuum precedes the step of sealing the portion of the tubular body along the second sealing line and along the third sealing line” is not enabled because claim 1 recites that the step of creating a vacuum follows the step 
	Regarding claim 4, the limitation “the step of creating a vacuum comprises a step of extracting air through both of the open ends of the tubular body” is not enabled because claim 1 recites that the step of creating a vacuum follows the step of sealing along the third sealing line and it is not clear how air can be extracted through both of the open ends of the tubular body when one of the ends has already been sealed.
	Regarding claim 8, the limitation “the suction means comprise a single suction pipe” in line 2 is not enabled because claim 5 recites that the suction means comprises two suction pipes and it is not clear how the suction means can comprise two suction pipes and only one suction pipe at the same time. Claim 9 is rejected based on its dependency from claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the limitation “in particular the sheet of wrapping material being folded into a U shape around the respective product” in lines 6-7 is indefinite because it is unclear whether the limitation following the phrase “in particular” is part of the claimed invention. Furthermore, the phrase “U shape” is also indefinite because it is not clear what structure would comprise a U shape since a “U” can be written in many different ways depending on the font. In order to further prosecution, the limitation following the phrase “in particular” has been interpreted to not be a part of the claimed invention. Claims 2-4 are rejected based on their dependency from claim 1.
Regarding claim 1, the limitation “sealing portions of the tubular body along at least one between the second and third sealing line” in lines 16-17 is indefinite because the phrase “along at least one” does not specify along what the tubular body is being sealed. In order to further prosecution, the limitation has been interpreted to recite “sealing portions of the tubular body along at least one of the second and third sealing lines.”
	Regarding claim 2, the limitation “the step of creating a vacuum precedes the step of sealing the portion of the tubular body along the second sealing line and along the third sealing line” is indefinite because claim 1 recites that the step of creating a vacuum follows the step of sealing along the third sealing line and precedes the step of sealing along the second sealing line. It is not clear how the step of creating the vacuum can both precede sealing along the third sealing line and follow the step of sealing along the third sealing line. In this case, no 
	Regarding claim 3, the limitation “the open ends” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “two open ends.”
	Regarding claim 4, the limitation “the step of creating a vacuum comprises a step of extracting air through both of the open ends of the tubular body” is indefinite because claim 1 recites that the step of creating a vacuum follows the step of sealing along the third sealing line and it is not clear how air can be extracted through both of the open ends of the tubular body when one of the ends has already been sealed. In this case, no interpretation is being made in order to further prosecution since it is not clear how this limitation can be reasonably interpreted.
	Regarding claim 4, the limitation “the open ends” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “two open ends.”
	Regarding claim 5, the limitation “a respective sheet” in line 8 is vague and indefinite because it is not clear if the limitation is referring to a second respective sheet of each product or the respective sheet previously recited. In order to further prosecution, the limitation has been interpreted to recite “its respective sheet.” Claims 6-9 are rejected based on their dependency from claim 5.
	Regarding claim 5, the limitation “in particular folded into a U shape” is indefinite because it is unclear whether the limitation following the phrase “in particular” is part of the 
	Regarding claim 5, the limitation “the second and third, transverse sealing lines of the wrapper” in lines 11-12 lacks sufficient antecedent basis. Also, the comma appears to be grammatically incorrect. In order to further prosecution, the limitation has been interpreted to recite “second and third transverse sealing line of the wrapper.”
	Regarding claim 5, the limitation “the vacuum” in line 15 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a vacuum.”
	Regarding claim 5, the limitation “the first open end” in line 17 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a first open end.”
	Regarding claim 5, the limitation “the second open end” in line 19 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a second open end.”
	Regarding claim 6, the limitation “the first and the second pipes” lacks sufficient antecedent basis because there is no previous recitation of a first pipe. In order to further prosecution, the limitation has been interpreted to recite “the at least one suction pipe and the second suction pipe.”

	Regarding claim 7, the limitation “the operating configuration” in line 6 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “an operating configuration.”
	Regarding claim 7, the limitation “the second and third sealing means pass from the non-operating configuration to the operating configuration and, at the same time, the first and second pipes pass from the engaged position to the disengaged position” is indefinite because the limitation is a method step in an apparatus claim. In order to further prosecution, the limitation has been interpreted to mean that the second and third sealing means are configured to perform the recited method step.
	Regarding claim 8, the limitation “the suction means comprise a single suction pipe” in line 2 is indefinite because claim 5 recites that the suction means comprises two suction pipes and it is not clear how the suction means can comprise two suction pipes and only one suction pipe at the same time. In this case, no interpretation in order to further prosecution is being made because it is not clear how this limitation can be reasonably interpreted.
	Regarding claim 9, the limitation “the non-operating configuration” in line 5 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a non-operating configuration.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rumsey (DE 1094657) in view of Salicini (US 7257936 B2).
	Regarding claim 1, Rumsey discloses a method for wrapping products comprising a step of wrapping each product in a respective sheet of wrapping material defining a wrapper for the product; the wrapping step comprises folding a sheet (3 – Fig. 2) of wrapping material around at least part of a respective product (2 – Fig. 2) and sealing to each other at least two edges of (at 4 – Fig. 2) defining a tubular body in which the product is disposed and having a first (at the left 5 – Fig. 4) and second (at the right 5 – Fig. 4) open end; the wrapping step comprises sealing at least two portions of the tubular body along a second (at the left 5 – Fig. 8) and a third (at the right 5 – Fig. 8) seal, thereby enclosing the product in the wrapper (see Fig. 9); the method wherein the wrapping step comprises of creating a vacuum in the tubular body before the step of sealing the portion of the tubular body at the second seal (see Fig. 5, the first end is open while the second end has been sealed), the step of creating a vacuum in the tubular body following the step of sealing the portion of the tubular body at the third seal and preceding the step of sealing the portion of the tubular body at the second seal (see Fig. 5, the seal at the right 5 must be closed before the vacuum evacuates air from the tubular body).
	However, Rumsey does not disclose feeding a succession of products and wrapping each product in a respective sheet or that the sealing is done along first, second, and third sealing lines.
	Salicini teaches a method for wrapping products comprising the step of feeding a succession of products (col. 2, lines 49-57) and wrapping each product in of the succession in a respective sheet of wrapping material defining a wrapper (col. 2, lines 58-62) and further teaches that the two edges of the sheet are sealed along a first sealing line (col. 3, lines 4-13) and two portions of the tubular body are sealed along second and third sealing lines (col. 3, lines 32-37). One of ordinary skill in the art, upon reading the teaching of Salicini, would have immediately recognized that the seals of Salicini provide for a more secure seal than the seals 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Rumsey to comprise sealing along lines and feeding the products in succession as taught by Salicini in order to provide for more secure seals and automate the wrapping of a product and thereby reduce the work needed to wrap a product.

	Regarding claim 3, Rumsey, as modified by Salicini, further teaches that the step of creating a vacuum comprises a step of extracting air through at least one of the open ends of the tubular body (see Fig. 5, Rumsey).

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salicini (US 7257936 B2) in view of Spatafora (US 2015/0329228 A1).
	Regarding claim 5, Salicini discloses a machine for wrapping products comprising a feed device for feeding a succession of products (col. 2, lines 49-53) to be sealed individually, each in its own wrapper (12 – Fig. 1); a wrapping device (the assembly of 5 – Fig. 1, 7 – Fig. 2, and 17 – Fig. 5) configured to seal each product in a respective sheet (4 – Fig. 1) of wrapping material defining the wrapper (col. 3, lines 4-13); at a loading station (the station seen in Fig. 1 comprising 5), the wrapping device being configured to withdraw each product and a respective sheet of wrapping material around at least part of the product (col. 2, lines 54-62); the wrapping device comprising a first sealing station (at 9 – Fig. 2) where a first longitudinal (col. 3, lines 4-13) and a second sealing station (at 18 – Fig. 5) where second and third transverse of the wrapper are made (col. 3, lines 32-37).
	However, Salicini does not expressly disclose a suction means.
	Spatafora teaches a machine for wrapping products comprising a suction means (30 – Fig. 4) at a second sealing station (the station seen in Fig. 4) configured to create a vacuum inside the tubular body (para. 0058); the suction means comprising at least one suction pipe (31 – Fig. 4) which is movable from a disengaged position to an engaged position in a first open end of a tubular body (para. 0057, lines 4-8), and a second suction pipe (32 – Fig. 4) which is movable from a disengaged position to an engaged position in the second open end of the tubular body (para. 0057, lines 4-8) in order to allow products to be packed in an airtight manner (para. 0012) and thus prolong the shelf-life of the products.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the machine of Salicini to include the suction means of Spatafora in order to allow products to be packed in an airtight manner and thus prolong the shelf-life of the products.

Salicini, as modified by Spatafora, further teaches:
	Claim 6, that the suction means (30 – Fig. 4, Spatafora) is configured to create the vacuum through the at least one suction pipe (para. 0058 and 31 – Fig. 4, Spatafora).

	Claim 7, that at the second sealing station, the wrapping device comprises second sealing means (17 – Fig. 5 at one end of the tubular body, Salicini) and third sealing means (17 – Fig. 5 at the other end of the tubular body, Salicini) for sealing respective portions of the tubular body to make the second and third transverse sealing lines (col. 3, lines 27-31, Salicini); the second and third sealing means configured to pass from a non-operating configuration to an operating configuration at the same time that the first and second pipes pass from the engaged position to the disengaged position (they are capable of moving at any time, therefore they are capable of moving when the first and second pipes pass from the engaged position to the disengaged position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/12/2021